United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3620
                                    ___________

Roy Jones, Christopher Gracier,         *
Kirk Maeder, Ronald Cichowski,          *
Austin Dehaas,                          *
                                        *
           Plaintiffs/Appellants,       * Appeal from the United States
                                        * District Court for the
Harvey Hobby,                           * District of Nebraska.
                                        *
           Plaintiff,                   *
                                        *
           v.                           *
                                        *
TEK Industries, Inc., a corporation,    *
                                        *
           Defendant/Appellee.          *
                                   ___________

                              Submitted: December 13, 2002

                                   Filed: February 11, 2003
                                    ___________

Before WOLLMAN, HEANEY, and MAGILL, Circuit Judges.
                         ___________

WOLLMAN, Circuit Judge.

       Current and former inmates of the Nebraska State Penitentiary, Roy Jones,
Christopher Gracier, Kirk Maeder, Ronald Cichowski, and Austin Dehaas (Inmates),
initiated this action against TEK Industries, Inc. (TEK), their employer at the time the
alleged incidents occurred, claiming that they suffered religious discrimination in
violation of Title VII of the Civil Rights Act of 1964. 42 U.S.C.§§ 2000e et seq.

      Following the jury’s adverse verdict, Inmates moved for judgment as a matter
of law, or, in the alternative, for a new trial. It is from the district court’s1 denial of
those motions that Inmates now appeal. We affirm.

                                     I. Background

       Inmates practice the House of Yahweh religion. Practitioners of the House of
Yahweh observe the Sabbath from sundown on Friday to sundown on Saturday. They
may not eat pork, or any foods that have been prepared with or have contacted pork,
or celebrate holidays, such as Christmas and Easter, that are not recognized by the
House of Yahweh.

       Inmates were employed by TEK while serving their sentences in the Nebraska
State Penitentiary. TEK is a private corporation that runs a manufacturing facility in
the prison, at which approximately 120 inmates are employed. Because TEK pays
employees at least the minimum hourly wage, employment at TEK is desirable and
competitive. TEK provides special meals to inmate employees four times per year to
show appreciation for the employees’ hard work. During the time-period relevant to
this appeal, at least two of these meals were scheduled at Christmas and Easter.

        TEK’s attendance policy provides that employees receive thirty hours of
absentee time for the six-month periods of January 1 to June 30, and July 1 to
December 31. If the employee has not used his allotted absentee hours during the
first six months of the year, the hours remaining may be added to his allotment for the


      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.

                                           -2-
second six-month period. Hours that have been accrued by employees but not used
may not be carried over to the subsequent calendar year. Employees receive an
additional seven days of paid holidays after having been employed by TEK for one
year.

       Employees whose absences exceed the allotted hours during a six-month period
are placed on probation. The duration of probation correlates to the number of hours
of work missed by an employee. If, after an employee is placed on probation, his
absences continue to exceed his allotted absentee time, the employee is suspended for
two days without pay. TEK terminates the employee if his absences continue.
According to testimony adduced at trial, TEK did not enforce the probationary
procedures against Inmates. Inmates who had violated the attendance policy were
neither placed on probation nor suspended. TEK, however, terminated Inmates Jones
and Gracier because of excessive absences. Gracier was reinstated ultimately, and
continued to work for TEK until he resigned voluntarily and transferred to the
Hastings Correctional Center. TEK did not terminate Maeder and Cichowski, and
they were still employed by TEK at the time of trial. Dehaas resigned from TEK in
good standing before he was transferred to the Lincoln Correctional Center.

       During the week, TEK operates a morning shift from 7:30 a.m. until 11:00 a.m.
and an afternoon shift from 11:45 a.m. until 3:45 p.m., although employees may work
until 5 p.m. Under prison rules, TEK may not operate after 5 p.m. Because of the
limited hours that the TEK facility is open during the week, TEK employees
occasionally work on Saturdays. Prior to 1999, these shifts were voluntary. In 1999,
after a significant increase in demand for TEK products and services, TEK instituted
mandatory Saturday shifts. The number of mandatory Saturdays scheduled varied
from shop to shop within TEK’s facility: the assembly shop worked nine mandatory
Saturdays in 1999, two in 2000, and none in 2001; the die maker shop worked six
mandatory Saturdays in 1999, eleven in 2000, and one in 2001.



                                         -3-
       Prior to being hired by TEK, Inmates informed TEK of their religious beliefs
and that they would be unable to work on Saturdays because it conflicted with their
Sabbath. Inmates state that they were informed that Saturdays would be an optional
workday. After the institution of mandatory Saturday workdays in 1999, Inmates
refused to work on the Saturday shifts. Inmates used their absentee-hours to cover
their Saturday absences. Inmates, however, also were absent for numerous other
reasons, including illness and personal time.

                                    II. Discussion

                                          A.

       We review a district court’s denial of a motion for judgment as a matter of law
de novo, employing the same standard as that of the district court. Phillips v.
Collings, 256 F.3d 843, 847 (8th Cir. 2001). A court may render judgment as a matter
of law when there is no legally sufficient evidentiary basis for a reasonable jury to
find for the nonmoving party on an issue and all of the evidence directs against a
finding for the nonmoving party. Id. at 847; see also Belk v. City of Eldon, 228 F.3d
872, 877 (8th Cir. 2000). We consider the facts in the light most favorable to the
nonmoving party. Phillips, 256 F.3d at 847; Belk, 228 F.3d at 877.

       We review a district court’s denial of a motion for new trial with great
deference, reversing only if the district court abused its discretion. Belk, 228 F.3d at
878. We “give great deference to [the district court’s] judgment, because [it] has the
benefit of hearing testimony and observing the demeanor of the witnesses throughout
the trial.” Bonner v. ISP Techs., Inc., 259 F.3d 924, 932 (8th Cir. 2001) (citing
Sanford v. Crittenden Mem’l Hosp., 141 F.3d 882, 884 (8th Cir. 1998)). The grant
of a motion for a new trial is inappropriate unless “the verdict is against the weight
of the evidence and [] allowing it to stand would result in a miscarriage of justice.”
Lloyd v. Am. Airlines, Inc., 291 F.3d 503, 508-09 (8th Cir. 2002).

                                          -4-
       Title VII prohibits an employer from “discharg[ing] any individual, or
otherwise [] discriminat[ing] against any individual with respect to his compensation,
terms, conditions, or privileges of employment, because of such individual’s . . .
religion[.]” 42 U.S.C. § 2000e-2(a)(1). To establish a prima facie case of religious
discrimination under Title VII, Inmates must show that they have a bona fide
religious belief that conflicts with an employment requirement; that they informed
TEK of this belief; and that they were disciplined for failing to comply with the
conflicting requirement of employment. Ansonia Bd. of Educ. v. Philbrook, 479 U.S.
60, 65-66 (1986) (quotation omitted); Seaworth v. Pearson, 203 F.3d 1056, 1057 (8th
Cir. 2000) (per curiam).

       The jury found that Inmates held sincere religious beliefs in the teachings and
practices of the House of Yahweh religion and that Inmates had informed TEK of
these beliefs. The jury also found, however, that Inmates failed to show that TEK
disciplined or discharged them because of the alleged conflict between their religious
beliefs and observances and the requirements of their employment.

       Inmates argue that they suffered adverse employment actions as a result of their
religious practices and beliefs. Inmates assert that they were terminated because of
excessive absenteeism, and that their absences from work were the direct result of
their observance of the Sabbath on Saturday. It is undisputed that TEK deducted
hours from Inmates’ allotted time for absences when Inmates missed work. Inmates
Jones and Gracier, in fact, were terminated by TEK for excessive absenteeism. TEK
reinstated Gracier eleven days after his termination; Gracier later resigned, after
having requested a transfer to another facility.

       Our review of the record leads us to conclude that the amount of time deducted
as a result of Inmates’ Saturday absences composed a minimal portion of the total
hours deducted from their allotment. Furthermore, despite Saturday absences in
observation of their faith, Inmates Maeder, Cichowski, and Dehaas were not

                                         -5-
terminated by TEK for excessive absenteeism. Inmates have not shown that they
would have retained their jobs with TEK—that they would not have been terminated
for excessive absenteeism—had they worked on Saturdays and other religious
festivals, in violation of the tenets of their faith. Thus, Inmates fail to prove the third
element of a prima facie case for religious discrimination under Title VII: that they
were disciplined for failure to comply with the conflicting requirement of their
employment. Because the majority of Inmates’ absences did not result from their
observation of the Sabbath, the district court did not ignore the weight of the evidence
in determining that there was a substantial evidentiary basis for the jury’s verdict.
Accordingly, the district court did not err in denying Inmates’ motion for judgment
as a matter of law on this issue, nor did it abuse its discretion in denying their motion
for a new trial.

      Inmates claim that they suffered adverse employment actions because they
were neither promoted nor were given raises as quickly and to the same degree as
were employees who did not practice the House of Yahweh religion. We conclude,
however, that the record supports the jury’s finding that Inmates did not suffer
adverse employment actions.

       Inmates’ claims of religious discrimination included TEK’s alleged refusal to
provide an entree that satisfied Inmates’ dietary restrictions at a bonus meal. Had
Inmates established a prima facie case under Title VII, “the burden [would have]
shift[ed] to the employer to show that accommodation [of the religious practice]
would [have] result[ed] in undue hardship to the employer.” Seaworth, 203 F.3d at
1057 (citations omitted).

       Because Inmates failed to establish a prima facie case of discrimination, we
need not reach the question whether TEK reasonably accommodated their religious
beliefs. In any event, the jury determined that TEK had reasonably accommodated



                                           -6-
Inmates’ religious beliefs, both with respect to the mandatory Saturdays, as well as
to the bonus meal, a finding that is supported by the evidence.

                       B. Introduction of Criminal Convictions

       Inmates argue that the district court abused its discretion by allowing TEK’s
counsel to ask Inmates to state the names of the crimes of which they had been
convicted. Evidence of a felony conviction is admissible under Rule 609(a)(1) of the
Federal Rules of Evidence, subject to the limitations of Rule 403. Inmates contend
that the district court abused its discretion in finding that the enumeration of the
specific crime committed was more probative than prejudicial under Rule 403.

        “The district court has broad discretion in deciding whether to admit evidence
at trial. We will reverse the district court only for a clear and prejudicial abuse of that
discretion.” United States v. Ford, 11 F.3d 1100, 1103 (8th Cir. 1994) (quoting
United States v. Wright, 799 F.2d 423, 425 (8th Cir. 1986)). The jury was aware that
Inmates were incarcerated at the Nebraska State Penitentiary, a medium/maximum
security prison, during the time the incidents at issue in the trial occurred. The court
determined that the evidence would assist the jury in evaluating the credibility of the
witnesses’ testimony. As we have written, “most jurors probably do not understand
the range of offense connoted by the term felony, and thus [may] need to know the
specific crime in order to evaluate its effect on credibility.” Id. at 1003 (quoting
Cummings v. Malone, 995 F.2d 817, 826 (8th Cir. 1993) (quotation omitted)). In
this case, the specific details of the crimes were omitted, as were details about the
victims, thus minimizing any potential prejudice to Inmates. Furthermore, the court
instructed the jury explicitly that “the evidence of the crime for which a person is
convicted and a sentence given is usable . . . only to test the credibility of the witness.
. . . Nothing else.” The court repeated this limiting instruction during its final
instructions to the jury. We conclude that the court did not abuse its discretion in
allowing the crimes to be enumerated.

                                           -7-
Inmates’ remaining contention is without merit and requires no discussion.

The judgment is affirmed.

A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -8-